Exhibit 10.1

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

JOINT VENTURE FRAMEWORK AGREEMENT

This Joint Venture Framework Agreement (“Agreement”) is entered into as of
August 5, 2011 (the “Effective Date”), by and between Bunge Global Innovation,
LLC, a Delaware limited liability company with a principal place of business at
50 Main Street, White Plains, NY 10606 (“Bunge”) and Solazyme, Inc., a Delaware
company with a principal place of business at 225 Gateway Boulevard, South San
Francisco, CA 94080 (“Solazyme”).

W I T N E S S E T H:

WHEREAS, Bunge and its Affiliates are a global processor of soybeans, rapeseed,
canola, sunflower seeds, corn, wheat, sugar cane and other agricultural
commodities used to make products and ingredients with numerous applications;

WHEREAS, Solazyme is a renewable oil and bioproducts company with expertise and
intellectual property in the area of the use of microbes as biocatalysts for
converting carbon sources into lipids in non-photosynthetic processes;

WHEREAS, certain Affiliates of Bunge have access to feedstock, such as sugar
cane, that could be useful in conjunction with Solazyme’s microbial
biotechnology to develop and commercialize products in the Field;

WHEREAS, the Parties have entered into a Joint Development Agreement dated
May 2, 2011 (the “Joint Development Agreement”), wherein the Parties have agreed
to engage in joint research and development to explore the feasibility of the
production of lipid rich biomass from Brazilian sugar cane feedstock as further
set forth in the Joint Development Agreement;

WHEREAS, based on the anticipated success of the Joint Development Agreement,
Solazyme and Bunge are interested in forming a new joint venture company (the
“Company”) to produce triglyceride oils in Brazil for use in the Field; and

WHEREAS, Solazyme and Bunge desire to enter into this definitive agreement to
regulate certain aspects of the relationship between the Parties between the
Effective Date and the Closing, set forth certain other obligations, and set
forth their expectations for future definitive agreements that will regulate the
relationship among the Parties and their respective Affiliates relating to the
Company.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree as follows:

ARTICLE 1

INTERPRETATION

1.1 Defined Terms. Capitalized terms used in this Agreement shall have the
meanings specified herein or in Exhibit A.

 

1



--------------------------------------------------------------------------------

1.2 Interpretation. Whenever the context requires, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references to “Party” and “Parties” shall be deemed references
to Bunge and Solazyme. Except as specifically otherwise provided in this
Agreement, a reference to an Article, Section or Exhibit is a reference to an
Article, Section or Exhibit of this Agreement, and the terms “hereof,” “herein,”
and other like terms refer to this Agreement as a whole, including the Exhibits.
The term “or” is used in its inclusive sense (“and/or”). The terms “Dollars” and
“$” shall mean United States Dollars.

1.3 Headings. The division of this Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.

1.4 Relationship to Warrant. This Agreement is a “Joint Venture Agreement” as
defined in the Warrant Agreement dated May 3, 2011 (as amended as of the date
hereof) by and between Bunge Limited and Solazyme (the “Warrant”).

ARTICLE 2

OVERSIGHT OF ACTIVITIES UNTIL CLOSING

2.1 Establishment of Steering Committee. Solazyme and Bunge shall establish a
steering committee (the “Steering Committee”) to oversee the conduct of the
Preliminary Activities, monitor progress under this Agreement, and facilitate
the exchange of information relating to the formation of the Company and the
Closing.

2.2 Membership of Steering Committee. The Steering Committee shall be comprised
of two (2) representatives from Bunge and two (2) representatives from Solazyme,
or such other equal number of representatives as such Parties may from time to
time agree in writing, with each Party’s representatives selected by such Party.
Each Party shall have one vote on the Steering Committee. Either Party may
replace its respective Steering Committee members at any time, upon written
notice to the other Party.

2.3 Meetings. The Steering Committee shall meet at least quarterly, or more
frequently as mutually agreed by the Parties, at locations agreed by the
Parties. Upon advance written consent of the other Party, other representatives
of a Party may attend Steering Committee meetings as non-voting observers.
Steering Committee members and a Party’s non-voting observers may participate in
any such meeting in person, by telephone, or by video conference. The Parties
shall agree upon which Party will prepare the minutes of a particular meeting at
such meeting. The assigned Party shall prepare minutes for such meeting in
advance of the next Steering Committee meeting and the Steering Committee shall
review, revise if necessary, and approve such minutes at such next Steering
Committee meeting.

2.4 Decision Making. Decisions of the Steering Committee shall be made by
approval of each Party’s Steering Committee representatives present at a
meeting; provided,

 

2



--------------------------------------------------------------------------------

however, that at least one (1) member from Bunge and at least one (1) member
from Solazyme must be present at such meeting to constitute a quorum at a
meeting at which action may be taken or resolved. In the event the Steering
Committee is unable to resolve an issue, it may be referred by either Party to
the senior most executive for the relevant business unit of each of the Parties,
who shall meet to discuss and attempt to resolve the matter within thirty (30)
days of the referral.

2.5 Project Management Teams. The Steering Committee may delegate certain
portions of its responsibilities to one or more project management team(s)
(each, a “Project Management Team”). Each Project Management Team shall be
comprised of representatives from each Party as required to adequately conduct
the tasks assigned to it. Either Party may replace its respective Project
Management Team members at any time, upon written notice to the other Party.

ARTICLE 3

ACTIVITIES UNTIL CLOSING

3.1 Formation of the Company.

(a) Bunge or its Affiliate shall cause the Company to be formed as promptly as
reasonably practical after the Effective Date. The Parties may also agree to
form a second entity that would own the Company and in which the Parties would
own equity interests as set forth in this Agreement, and, if the Parties agree
to do so, the Joint Venture Operating Agreement shall be appropriately adjusted
to reflect this holding company structure or such other structure as the Parties
may mutually agree.

(b) The form of entity to be established and jurisdiction of incorporation shall
be as agreed between the Parties based on applicable operational, legal, tax,
regulatory and organizational governance considerations. It shall be established
initially as a wholly-owned subsidiary of Bunge or its Affiliate and remain as
such until Closing.

(c) The name of the Company shall be as agreed by the Parties prior to formation
of the Company.

3.2 Preliminary Activities.

(a) The Parties shall use commercially reasonable efforts to conduct the
preliminary activities as set forth on Exhibit I (the “Preliminary Activities”).
The Parties shall share the Third Party out-of-pocket costs associated with the
Preliminary Activities *; provided, however, that Third Party legal costs
associated with the negotiation and finalization of the Ancillary Documents
shall be paid 100% by the Party incurring such costs. Each Party shall be
responsible for all of the costs and expenses of its employees in connection
with the Preliminary Activities at such Party’s sole expense, including
incidental expenses such as travel, home office, and benefits.

(b) The Steering Committee shall prepare, within thirty (30) days of the
Effective Date, a written plan covering, inter alia, the activities on Exhibit I
that sets forth the

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

Preliminary Activities to be conducted by each Party between the Effective Date
and the Closing Date (the “Preliminary Work Plan”). It is the current
expectation that Solazyme shall coordinate the conduct of the FEED engineering
and enter into any necessary contracts with regard to the FEED engineering
(collectively, the “FEED Engineering Activities”). The Preliminary Work Plan
shall include a separate “FEED Engineering Work Plan” that shall set forth in
detail the FEED Engineering Activities to be conducted. Such plans shall include
the specific tasks, deliverables, deadlines and budget for each activity as well
as which Party shall conduct the applicable activity. The approved Preliminary
Work Plan shall be deemed a replacement for Exhibit I (as it exists on the
Effective Date) and incorporated herein. After Steering Committee approval, the
Preliminary Work Plan may be amended by mutual agreement of the Parties or the
unanimous vote of the Steering Committee.

(c) Solazyme shall use commercially reasonable efforts to complete FEED
Engineering Activities by December 31, 2011. Bunge shall use commercially
reasonable efforts to facilitate the completion of the FEED Engineering
Activities, including providing Solazyme or its engineering contractors with
reasonable access to the site that the Parties select for the Plant and to
project personnel of the Bunge Affiliate associated with such site to the extent
reasonably required by Solazyme or its engineering contractors to perform the
FEED Engineering Activities in accordance with this schedule.

(d) The Parties shall provide up to $* million to fund the Third Party
out-of-pocket costs incurred in connection with the FEED Engineering Activities.

3.3 Employees; Contractors. Neither Party will permit an employee or contractor
to conduct work on or related to the Work Plans unless such employee or
contractor has (i) an obligation of confidentiality to such Party no less
stringent than those contained in this Agreement and (ii) an obligation to
assign to such Party any invention made by such employee or contractor related
to the Work Plans. Neither Party will use any non-employees to perform any of
the Preliminary Activities without the advance written approval of the Steering
Committee.

3.4 SBDC Approval. The Parties shall duly and timely notify the SBDC of the
transactions contemplated in this Agreement, for the purpose of obtaining its
approval (“SBDC Approval”). Solazyme and Bunge undertake to promptly provide all
information required by the local competition law in connection with the
notification referred to herein. The costs of this filing (including the
notification fee due to SBDC) will be *. Fees and expenses for any attorney or
consultants that Bunge or Solazyme may hire individually to aide it in the
notification or monitoring of the notification process shall be the sole
responsibility of the Party who engages such attorney or consultant. The Parties
shall use commercially reasonable efforts to comply with any determinations of
SBDC with regard to or arising from the notification to SBDC of the transactions
contemplated herein.

3.5 Records. Solazyme and Bunge shall maintain complete and accurate records of
their respective activities under this Agreement or cause such records to be
maintained in sufficient detail and in good scientific manner as will properly
reflect all work done and results achieved in the performance of the Work Plans
(and in a form and in detail sufficient to establish dates of conception or
reduction to practice of any Technology developed thereunder).

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

3.6 Reports. Each of Solazyme and Bunge shall present to the other Party, at
each meeting of the Steering Committee, a written report describing (a) the Work
Plan activities that it has performed, or caused to be performed, since the
preceding meeting (or, in the case of the first meeting of the Steering
Committee, prior to such meeting) and on a calendar year-to-date basis,
evaluating the work performed in relation to the goals and timeline of the Work
Plan, and (b) its research and development activities in process and the future
activities it expects to initiate during the succeeding twelve-month period, as
compared to the Work Plan. In addition, each of Solazyme and Bunge shall report
promptly to the Steering Committee through its respective Steering Committee
representatives any material developments with respect to activities for which
it is responsible under the Work Plan.

3.7 Access to TEM. Solazyme will provide to the members of the Steering
Committee access to the TEM as requested from time to time, including the
calculation methods used therein for the purpose of understanding the basis for
the economic modeling performed thereby and the effects of inputs thereto on its
calculations.

ARTICLE 4

THE CLOSING

4.1 Time and Place of Closing. The execution of the Ancillary Agreements shall
take place at a closing (the “Closing”) that shall take place remotely via the
exchange of documents and signatures on the Closing Date, at such place as the
Parties shall mutually agree.

4.2 Initial Contributions. At the Closing, Bunge and Solazyme hereby agree to
make the following contributions, payments and commitments (the “Initial
Contributions”) in accordance with the terms of this Agreement:

(a) In consideration of a 50.1% initial percentage interest in the Company,
Solazyme shall contribute to the Company the following:

(i) All rights, title and interest of Solazyme in the FEED Engineering IP and
the Preliminary Activities Work Product, including at the option of Bunge,
assignment of all contracts between Solazyme or its Affiliate and any Third
Parties for the creation thereof;

(ii) The rights granted to the Company by Solazyme and its Affiliates under the
License and Development Agreement; and

(iii) The commitments made to the Company by Solazyme and its Affiliate(s) under
the Ancillary Agreements; including the capital commitments set forth in the
Joint Venture Operating Agreement

 

5



--------------------------------------------------------------------------------

(b) In consideration of a 49.9% initial percentage interest in the Company,
Bunge shall contribute the following to the Company:

(i) All rights, title and interest of Bunge in the Preliminary Activities Work
Product;

(ii) The rights granted to the Company by Bunge and its Affiliates under the
License and Development Agreement; and

(iii) The commitments made to the Company by Bunge and its Affiliate(s) under
the Ancillary Agreements; including the capital commitments set forth in the
Joint Venture Operating Agreement.

4.3 Closing Deliveries of Bunge.

(a) At the Closing, Bunge and its Affiliates shall deliver to Solazyme and the
Company, duly executed counterparts of each of the Ancillary Agreements to which
Bunge or one of its Affiliates is a party.

(b) At the Closing, Bunge shall deliver to each of the Company and Solazyme, in
the form created or stored by Bunge or its contractors, a copy of the tangible
embodiments of the Preliminary Activities Work Product.

(c) At the Closing, Bunge and its Affiliates shall deliver such other customary
Closing deliverables as Solazyme may reasonably request.

4.4 Closing Deliveries of Solazyme.

(a) At the Closing, Solazyme and its Affiliates shall deliver to Bunge and the
Company, duly executed counterparts of each of the Ancillary Agreements to which
Solazyme or one of its Affiliates is a party.

(b) At the Closing, Solazyme shall deliver to each of the Company and Bunge, in
the form created or stored by Solazyme or its contractors, a copy of the
tangible embodiments of the Preliminary Activities Work Product, including the
FEED Engineering Activities.

(c) At the Closing, Solazyme and its Affiliates shall deliver such other
customary Closing deliverables as Bunge may reasonably request.

4.5 Conditions to Obligations of Bunge at Closing. All obligations of Bunge and
its Affiliates at the Closing are subject, at Bunge’s option, to the fulfillment
prior to or on the Closing Date of each of the following conditions:

(a) *

(b) All corporate and other actions necessary to authorize the execution,
delivery and performance of the Ancillary Agreements by Solazyme and its
Affiliates and the consummation by Solazyme and its Affiliates of the
transactions contemplated herein shall have been duly and validly taken.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

(c) All corporate and other actions necessary to authorize the execution,
delivery and performance of the Ancillary Agreements by Bunge and its Affiliates
and the consummation by Bunge and its Affiliates of the transactions
contemplated herein shall have been duly and validly taken.

(d) Solazyme and its Affiliates shall have executed the Ancillary Agreements to
which it is a party.

(e) No injunction, legal restraint or other order of a court of competent
jurisdiction preventing the execution of the Ancillary Agreements or the
agreements contemplated thereby or the consummation of the transactions
contemplated hereby or thereby shall be in effect, nor shall any proceeding by
any Person seeking any of the foregoing be pending, and there shall not be any
action taken, or any statute, rule, regulation or order enacted, entered,
enforced or deemed applicable to the Ancillary Agreements that makes the
execution of the Ancillary Agreements or the agreements contemplated thereby or
the consummation of the transactions contemplated hereby or thereby illegal.

(f) The transactions contemplated in this Agreement and in the Ancillary
Agreements shall not be subject to an antitrust or similar approval or clearance
by any governmental authority that has not been received or cleared.

(g) The representations and warranties of Solazyme and its Affiliates in this
Agreement and in any other documents executed and delivered by Solazyme and its
Affiliates at the Closing shall be true and correct at and as of the Closing
with the same effect as if made at and as of the Closing.

(h) Solazyme and its Affiliates shall have performed in all material respects
all obligations and agreements and complied in all material respects with all
covenants in this Agreement and the Joint Development Agreement to be performed
and complied with by it at or before the Closing.

4.6 Conditions to Obligations of Solazyme at Closing. All obligations of
Solazyme and its Affiliates at the Closing are subject, at Solazyme’s option, to
the fulfillment prior to or on the Closing Date of each of the following
conditions:

(a) *

(b) All corporate and other actions necessary to authorize the execution,
delivery and performance of the Ancillary Agreements by Bunge and its Affiliates
and the consummation by Bunge and its Affiliates of the transactions
contemplated herein shall have been duly and validly taken.

(c) All corporate and other actions necessary to authorize the execution,
delivery and performance of the Ancillary Agreements by Solazyme and its
Affiliates and the consummation by Solazyme and its Affiliates of the
transactions contemplated herein shall have been duly and validly taken.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

(d) Bunge and its Affiliates shall have executed the Ancillary Agreements to
which it is a party.

(e) No injunction, legal restraint or other order of a court of competent
jurisdiction preventing the execution of the Ancillary Agreements or the
agreements contemplated thereby or the consummation of the transactions
contemplated hereby or thereby shall be in effect, nor shall any proceeding by
any Person seeking any of the foregoing be pending, and there shall not be any
action taken, or any statute, rule, regulation or order enacted, entered,
enforced or deemed applicable to the Ancillary Agreements that makes the
execution of the Ancillary Agreements or the agreements contemplated thereby or
the consummation of the transactions contemplated hereby or thereby illegal.

(f) The transactions contemplated in this Agreement and in the Ancillary
Agreements shall not be subject to an antitrust or similar approval or clearance
by any governmental authority that has not been received or cleared.

(g) The representations and warranties of Bunge and its Affiliates in this
Agreement and in any other documents executed and delivered by Bunge and its
Affiliates at the Closing shall be true and correct at and as of the Closing
with the same effect as if made at and as of the Closing.

(h) Bunge and its Affiliates shall have performed in all material respects all
obligations and agreements and complied in all material respects with all
covenants in this Agreement and the Joint Development Agreement to be performed
and complied with by it at or before the Closing.

ARTICLE 5

MATERIAL TRANSFER

5.1 Materials; Limited Use.

(a) Transfer of Materials. In the course of the Work Plans, a Party (the
“Transferring Party”) may transfer to the other Party (the “Recipient”),
chemical or biological material (e.g., microbes, products of microbe conversion,
biomass, etc.). The provisions of this Agreement, including Articles 6 and 8,
shall apply to such materials, as well as to any improvements or modifications
thereof (original materials, progeny and modified materials are collectively
referred to as “Transferred Materials”).

(b) Limited Rights. The Recipient agrees not to (i) use the Transferred
Materials received from the Transferring Party for any purpose other than to
conduct the Work Plans, or (ii) attempt to determine the sequence of, modify, or
otherwise reverse-engineer or reproduce any of the Transferred Materials.

 

8



--------------------------------------------------------------------------------

(c) Results. The Recipient will promptly disclose to the Transferring Party any
data generated, summaries, and conclusions generated in connection with any use,
testing and evaluation of the Transferred Materials (“Results”) as required by
the Work Plans. The Results, and related reports, shall be deemed to be
Confidential Information of both Parties for which each Party is a receiving
Party subject to the terms of Article 8.

(d) Transfer. The Recipient may distribute portions of the Transferred Materials
to any Affiliate, but may not distribute any of the Transferred Materials to any
Third Party without the written consent of the Transferring Party; provided,
however, that a Recipient shall require any Affiliate or Third Party to which it
distributes any portion of the Transferred Materials to undertake written
obligations at least as stringent as those set forth in this Article 5.

(e) Nature of Transferred Materials. The Recipient acknowledges that the
Transferred Materials are experimental in nature and may have unknown
characteristics and therefore agrees to use prudence and reasonable care in the
use, handling, storage, transportation and disposition and containment of the
Transferred Materials. The Transferring Party shall inform the Recipient of any
handling hazards of which the Transferring Party is aware regarding the
Transferred Materials. Further, at the time of delivery, the Transferring Party
will provide to the Recipient an MSDS for the Transferred Materials, if
applicable.

ARTICLE 6

TECHNOLOGY, LICENSES AND RELATED OBLIGATIONS

6.1 Background Technology Licenses. Subject to the terms and conditions of this
Agreement, each Party hereby grants a non-exclusive, worldwide, royalty-free
license under the Background Technology of such Party to the other Party and its
Affiliates, solely as reasonably necessary for such other Party and its
Affiliates to conduct its activities contemplated under this Agreement,
including the Preliminary Activities and the FEED Engineering Activities.

6.2 Technology Created Before Closing. As between the Parties, until Closing,
Solazyme shall solely own all Intellectual Property (other than Microbial
Technology and Oil Processing Technology) resulting from the FEED Engineering
Activities (“FEED Engineering IP”). As between the Parties, until Closing, each
Party shall solely own all Intellectual Property (other than Microbial
Technology and Oil Processing Technology) created solely by such Party resulting
from the Preliminary Activities and the Parties shall jointly own all
Intellectual Property (other than Microbial Technology and Oil Processing
Technology) created jointly by them resulting from the Preliminary Activities
(collectively, whether solely or jointly owned, the “Preliminary Activities Work
Product”). Except as set forth in the preceding sentences, to the extent that
Technology is created as a result of the activities contemplated in this
Agreement before Closing, the ownership of such Technology and licenses to such
Technology shall be as set forth in the Joint Development Agreement.

6.3 No Other Licenses. Neither Party grants any licenses in or to any
intellectual property owned by or licensed to such Party or its Affiliates,
whether by implication, estoppel, or otherwise, under this Agreement, other than
as set forth in Section 6.1 and 6.2.

 

9



--------------------------------------------------------------------------------

ARTICLE 7

ADDITIONAL OBLIGATIONS

7.1 Construction of the Plant. Provided *, and subject to final negotiation,
execution and delivery of the Ancillary Agreements (key terms or concepts of
which are set forth in the attached Exhibits) by the Parties, Bunge and Solazyme
will cause the Company to build the Plant.

7.2 Financing of the Construction of the Plant. Provided *, and subject to final
negotiation, execution and delivery of the Ancillary Agreements (key terms or
concepts of which are set forth in the attached Exhibits) by the Parties, Bunge
and Solazyme will jointly finance, or cause their respective Affiliate to
finance, the construction of the Plant.

7.3 Provision of Feedstock. Provided *, and subject to final negotiation,
execution and delivery of the Ancillary Agreements (key terms or concepts of
which are set forth in the attached Exhibits) by the Parties, Bunge will
provide, or cause its Affiliate to provide, Feedstock to the Plant.

7.4 Failure to Enter into the Ancillary Agreements. If (A) *, and (B) Bunge is
unwilling to enter into the Ancillary Agreements substantially on the terms set
forth in the Exhibits (as supplemented by reasonable commercial terms where
reasonably necessary additional terms have not be specified in the Exhibits) by
the later of (x) * or (y) * (unless such date is extended by mutual agreement of
the Parties), then:

(a) If Solazyme notifies Bunge within sixty (60) days after the later date of
clauses (x) and (y) in this Section 7.4 that Solazyme intends to build the Plant
on its own (or with a Third Party) then Bunge shall cause * (“Bunge Brazil”) to:

(i) negotiate with Solazyme regarding the potential supply of Feedstock for the
Plant, and subject to negotiation, execution and delivery of appropriate
documentation, Bunge Brazil will provide Feedstock to the Plant.

(ii) negotiate with Solazyme regarding the potential use of land in or adjacent
to the Bunge Brazil mill for the Plant, and subject to negotiation, execution
and delivery of appropriate documentation, Bunge Brazil will provide use of land
in or adjacent to the Bunge Brazil mill for the Plant.

(iii) negotiate with Solazyme regarding the potential supply of utilities for
the Plant, and subject to negotiation, execution and delivery of appropriate
documentation, Bunge Brazil will supply utilities to Solazyme for the Plant.

(b) This Agreement shall terminate on such later date of clauses (x) and (y) in
this Section 7.4.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

*.

7.5 Warrant Exercise and Termination. Bunge shall cause its Affiliate not to
exercise all or any portion of the Warrant until on or after the Closing. If
this Agreement terminates before Closing, Bunge and its Affiliate, Bunge
Limited, agree that the Warrant shall terminate in its entirety.

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality Obligations. All information disclosed by one Party or its
Affiliates to the other Party or its Affiliates pursuant to this Agreement,
pursuant to the Joint Development Agreement, or pursuant to the Confidentiality
Agreement entered into by and between Bunge Alimentos S/A and Solazyme dated
December 1, 2009 (the “Confidentiality Agreement”), shall be the “Confidential
Information” of the Party who disclosed it (or the Party whose Affiliate
disclosed it) for all purposes hereunder. Each Party agrees that, for the Term
and for ten (10) years thereafter, such Party shall, and shall ensure that its
Affiliates and its and their respective officers, directors, employees and
agents shall, keep completely confidential (using at least the same standard of
care as it uses to protect proprietary or confidential information of its own,
but in no event less than reasonable care) and not publish or otherwise disclose
and not use for any purpose except as expressly permitted hereunder any
Confidential Information or materials furnished to it by the other Party or its
Affiliates (including, without limitation, know-how of the disclosing Party).
All data generated as a result of the activities conducted pursuant to the Work
Plans and the content of any related reports shall be deemed to be Confidential
Information of the Party that generates such data and reports.

8.2 Exclusions. The foregoing obligations shall not apply to any information
disclosed by a Party hereunder or its Affiliates to the extent that the
receiving Party can demonstrate with competent evidence that such Confidential
Information:

(a) was already known to the receiving Party or its Affiliates, other than under
an obligation of confidentiality to the disclosing Party or its Affiliates, at
the time of disclosure;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party or its Affiliates;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliates in breach of this Agreement;

(d) was subsequently lawfully disclosed to the receiving Party or its Affiliates
by a Third Party other than in contravention of a confidentiality obligation of
such Third Party to the disclosing Party or its Affiliates; or

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

(e) was developed or discovered by employees of the receiving Party or its
Affiliates who had no access to the Confidential Information of the disclosing
Party or its Affiliates.

Specific information shall not become exempt from the obligations herein merely
because it is embraced by general information within any of the exceptions
according to Section 8.2 (a) – (e) above. Combinations of parts of information
are not exempt from the obligations herein if any of the exceptions of
Section 8.2 (a) – (e) applies only to such parts but not to their combination.

8.3 Unauthorized Disclosure. A receiving Party shall notify the disclosing Party
immediately upon discovery of any unauthorized use or disclosure of Confidential
Information or any other breach of this Article 8 by the receiving Party or its
Affiliates, and shall cooperate with the disclosing Party and its Affiliates in
every reasonable way to help the disclosing Party and its Affiliates regain
possession of such Confidential Information and to prevent its further
unauthorized use.

8.4 Authorized Disclosure. A Party or its Affiliates may disclose the
Confidential Information belonging to the other Party or its Affiliates to the
extent such disclosure is reasonably necessary in the following instances:

(a) regulatory filings with any governmental authority necessary for the
activities contemplated under the Work Plans;

(b) disclosure required by applicable securities laws and regulations (including
Nasdaq rules), provided however, that the disclosure therein is limited to the
extent necessary as determined by securities counsel for the Party seeking to
make such disclosure and provided such Party endeavors to obtain confidential
treatment of any disclosed information to the extent allowed under Applicable
Law;

(c) in connection with the performance of this Agreement, to Affiliates,
sublicensees, research collaborators, employees, consultants, subcontractors or
agents, each of whom prior to disclosure must be bound by similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 8; or

(d) in connection with litigation to which a Party is a party or otherwise as
required by valid court order or legal process; provided, however, that such
Party gives the other Party advance notice of such required disclosure, limits
the disclosure to that actually required as determined by counsel for the Party
seeking to make such disclosure, and cooperates in the other Party’s attempts to
obtain a protective order or confidential treatment of the information required
to be disclosed.

8.5 Confidentiality of Agreement Terms. The Parties acknowledge that the terms
of this Agreement shall be treated confidentially as Confidential Information of
both Parties. Notwithstanding the foregoing, (a) such terms may be disclosed by
a Party in the context of a potential transaction to investment bankers,
investors, and potential investors, licensees, or acquirers and their respective
advisors, each of whom prior to disclosure must be bound by similar obligations
of confidentiality and non-use at least equivalent in scope to those set forth
in

 

12



--------------------------------------------------------------------------------

this Article 8 and (b) a copy of this Agreement may be filed by a Party with the
U.S. Securities and Exchange Commission if required by applicable securities
laws and regulations, as determined by securities counsel for the Party seeking
to make such filing. In connection with any such filing, such Party shall
endeavor to obtain confidential treatment of economic and trade secret
information, research and development information, and other competitively
sensitive information of each Party, to the extent allowed, as reasonably
determined by securities counsel for the Party seeking to make such disclosure.

8.6 Publicity. Upon the execution of this Agreement, the Parties shall issue a
press release announcing the execution of this Agreement, the text of which is
set forth in Exhibit K and without the need for further approval from or notice
to the other Party, each Party may thereafter (i) disclose the information
contained in such press release and (ii) respond orally to questions by Third
Parties posed outside of planned, external presentations regarding the subject
matter of this Agreement or the press release and planned interviews regarding
the subject matter of this Agreement or the press release; provided, however,
that such disclosures and responses are consistent with the press release. After
such initial press release, except as set forth in this Section 8.6, neither
Party shall issue a press release or public announcement relating to this
Agreement without the prior written approval of the other Party, which approval
shall not be unreasonably withheld or delayed.

8.7 Acknowledgement. Bunge acknowledges that Solazyme is subject to the
disclosure obligations of a company listed on Nasdaq and is therefore subject to
obligations that are different from the disclosure obligations of Bunge, and
that Solazyme may be obligated to publicly disclose certain information (e.g.,
material information relating to this Agreement) that Bunge would not be legally
obligated to publicly disclose.

ARTICLE 9

PAYMENTS; TAXES

9.1 Reconciliation. The Steering Committee shall determine the mechanics of the
reporting obligations of each Party related to the costs and expenses incurred
by each Party in connection with the FEED Engineering Activities and the
Preliminary Activities. The Steering Committee shall review and reconcile such
costs and expenses incurred by the Parties hereunder, and the Parties shall make
payments to one another as appropriate, so that the costs and expenses of each
Party are shared as contemplated hereunder on a quarterly basis.

9.2 Payment Method; Late Payments. All payments due under this Agreement shall
be made by bank wire transfer in immediately available funds to a bank account
designated by the receiving Party. All payments hereunder shall be made in
Dollars and shall be non-refundable. Any payments that are not paid on the date
such payments are due under this Agreement shall bear interest at the lesser of
(i) the prime rate (as reported by the Bank of America, San Francisco,
California, on the date such payment is due) plus an additional two percent
(2%) or (ii) the maximum rate permitted by Applicable Law, in each case
calculated on the number of days such payment is delinquent. Nothing in this
Section shall prejudice any other rights or remedies available to Solazyme or
Bunge hereunder or at law or in equity.

 

13



--------------------------------------------------------------------------------

9.3 Taxes.

(a) Each Party will make all payments to the other Party under this Agreement
without deduction or withholding for Taxes except to the extent that any such
deduction or withholding is required by Applicable Law to be made on account of
Taxes.

(b) Any Tax required to be withheld under Applicable Law on amounts payable
under this Agreement will promptly be paid by the paying Party on behalf of
other Party to the appropriate governmental authority, and the paying Party will
furnish the other Party with proof of payment of such tax. Any such Tax required
to be withheld will be an expense of and borne by the other Party.

(c) The Parties will cooperate with respect to all documentation required by any
taxing authority or reasonably requested by the paying Party to secure a
reduction in the rate of applicable withholding Taxes. If the paying Party had a
duty to withhold Taxes in connection with any payment it made to the other Party
under this Agreement but the paying Party failed to withhold, and such Taxes
were assessed against and paid by the paying Party, then the other Party will
reimburse the paying Party for such Taxes (including interest, but excluding
penalties), upon delivery by the paying Party of the documents evidencing the
paying Party’s payment of the Taxes and the basis for such payment. If the
paying Party makes a claim under this Section 9.3(c) it will comply with the
obligations imposed by Section 9.3(b) as if the paying Party had withheld Taxes
from a payment to the other Party.

9.4 Audits. During the Term and for two years thereafter, each Party shall, and
shall cause its Affiliates to, maintain all books and records reasonably related
to the costs or expenses incurred in connection with the FEED Engineering
Activities and the Preliminary Activities. Not more often than once in any given
twelve (12) month period and once within two (2) years after the Term, each
Party shall have the right to have an independent certified public accounting
firm of nationally recognized standing have access during normal business hours,
and upon reasonable prior notice, to such of the other Party’s (and its
Affiliates) records as may be reasonably necessary to verify the accuracy of
such information reported. The Party conducting the audit shall bear the cost of
such audit unless the audit reveals a variance in the amount reported of more
than five percent (5%) from the reported amount, in which case the audited Party
shall bear the cost of the audit.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1 Mutual Representations and Warranties. Bunge hereby makes the following
representations and warranties to Solazyme, and Solazyme hereby makes the
following representations and warranties to Bunge:

(a) It is a company duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is organized. It has all requisite
corporate power and authority to own its respective properties and to carry on
its respective business as conducted as of the date of this Agreement and as
proposed to be conducted. It is duly licensed or qualified

 

14



--------------------------------------------------------------------------------

to transact business and is in good standing in each jurisdiction wherein the
character of the property owned or leased, or the nature of the activities
conducted, make such licensing or qualification necessary, except where the
failure to be so licensed or qualified would not have a Material Adverse Effect
on its business or properties. It has the requisite power and authority to
execute, deliver and perform its obligations under this Agreement.

(b) Except as provided in Sections 4.5 and 4.6, all corporate action on the part
of it, its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, and the performance of its obligations
hereunder, have been taken, and this Agreement, when executed and delivered by
it, shall constitute valid and legally binding obligations of it, enforceable
against it in accordance with its terms except to the extent that (i) such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) the remedy of specific performance or injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding herefore may be brought.

(c) The execution, delivery and performance of this Agreement (with or without
the giving of notice, the lapse of time or both), and the consummation of the
transactions contemplated hereby, (i) do not require the consent of any Third
Party; (ii) do not conflict with, result in a breach of, or constitute a
material default under, its organizational documents or in any material respect
with any other material contract or agreement to which it is a party or by which
it may be bound or affected; and (iii) do not violate in any material respect
any provision of Applicable Law or any order, injunction, judgment or decree of
any government authority by which it may be bound, or require any regulatory
filings or other actions to comply with the requirements of Applicable Law,
except in relation to SBDC Approval. It is not a party to, nor is it bound by,
any agreement or commitment that prohibits the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

(d) No insolvency proceedings of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting it are pending or threatened, and it has not
made any assignment for the benefit of creditors or taken any action in
contemplation of, or that would constitute the basis for, the institution of
such insolvency proceedings.

(e) There is no action, suit, proceeding or investigation pending or threatened
against it that questions the validity of this Agreement, or its ability to
consummate the transactions contemplated hereby. It is not in violation of any
Applicable Law in respect of the conduct of its business or the ownership of its
properties, which violation would have a Material Adverse Effect on its business
or the ownership of its properties.

(f) On the date hereof, it has the financial strength and resources to enter
into this Agreement and to consummate the transactions contemplated herein,
under the terms and conditions provided for in this Agreement.

 

15



--------------------------------------------------------------------------------

10.2 Solazyme Representation and Warranty. Solazyme hereby represents and
warrants to Bunge that to the best of Solazyme’s knowledge and belief (limited
for the purposes of this Section to the actual knowledge and belief of any of
Solazyme’s Chief Technology Officer, General Counsel and Associate Vice
President – Intellectual Property) as of the Effective Date, (i) the practice of
the Solazyme Background Technology as currently contemplated in this Agreement
can be practiced without infringing any currently issued patent of any Third
Party and (ii) the disclosure to or use of any Confidential Information provided
by Solazyme under this Agreement does not and will not constitute
misappropriation of trade secrets or infringement of copyrights of any Third
Party.

10.3 Bunge Representation and Warranty. Bunge hereby represents and warrants to
Solazyme that to the best of Bunge’s knowledge and belief (limited for the
purposes of this Section to the actual knowledge and belief of any of Bunge’s
Vice Presidents) as of the Effective Date, (i) the practice of the Bunge
Background Technology as currently contemplated in this Agreement can be
practiced without infringing any currently issued patent of any Third Party and
(ii) the disclosure to or use of any Confidential Information provided by Bunge
under this Agreement does not and will not constitute misappropriation of trade
secrets or infringement of copyrights of any Third Party.

10.4 Disclaimer. Bunge and Solazyme each specifically disclaim any
representation, warranty or guarantee that the Work Plans will be successful, in
whole or in part. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTIONS 10.1–10.3,
SOLAZYME AND BUNGE MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE
BACKGROUND TECHNOLOGY, ANY INFORMATION DISCLOSED HEREUNDER, TRANSFERRED
MATERIALS, OR ANY MATERIALS, AND HEREBY EXPRESSLY DISCLAIM ANY WARRANTIES OF
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR VALIDITY OF ANY
BACKGROUND TECHNOLOGY, PATENTED OR UNPATENTED, OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification. Each of Solazyme, on the one hand, and Bunge, on the other
hand, hereby agrees to indemnify, defend and hold harmless the other and its
Affiliates and each of their respective stockholders, officers, directors,
employees and agents (each, an “Indemnified Party”) from and against any and all
Damages arising out of, connected with or related to any Third Party claims to
the extent arising out of (i) the breach or non-performance of such Party of its
obligations under this Agreement or in connection with the Work Plans or
(ii) any breach of any of such Party’s representations or warranties in this
Agreement; except in any such case to the extent that such claims arise out of
the negligence or willful misconduct of an Indemnified Party.

 

16



--------------------------------------------------------------------------------

11.2 Limitation on Liability. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
SECTION 11.2, NEITHER SOLAZYME NOR BUNGE SHALL BE LIABLE TO THE OTHER FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, RELIANCE OR SPECIAL DAMAGES SUFFERED BY THE
OTHER PARTY, AS THE CASE MAY BE (INCLUDING DAMAGES FOR HARM TO BUSINESS, LOST
REVENUES, LOST SAVINGS OR LOST PROFITS SUFFERED BY SUCH PARTY), WHETHER IN
CONTRACT, WARRANTY, STRICT LIABILITY, TORT OR OTHERWISE, INCLUDING NEGLIGENCE OF
ANY KIND, WHETHER ACTIVE OR PASSIVE, AND REGARDLESS OF WHETHER THE POSSIBILITY
THAT SUCH DAMAGES COULD RESULT WAS KNOWN. NOTWITHSTANDING THE FOREGOING, (A) THE
ABOVE LIMITATIONS SHALL NOT APPLY IN THE EVENT OF DAMAGES ARISING OUT OF A
BREACH OF THE NON-DISCLOSURE AND NON-USE OBLIGATIONS UNDER ARTICLE 8, AND
(B) NOTHING IN THIS SECTION 11.2 IS INTENDED TO LIMIT ANY PARTY’S OBLIGATIONS
UNDER ARTICLE 11.1 IN RELATION TO AMOUNTS PAID TO A THIRD PARTY.

ARTICLE 12

TERM; TERMINATION

12.1 Term. This Agreement shall enter into full force and effect on the
Effective Date and shall terminate on *, unless extended by mutual agreement or
earlier terminated as set forth in this Article 12 (such period of time when the
Agreement is in force, the “Term”).

12.2 Termination. This Agreement shall terminate:

(a) At Closing;

(b) Upon material breach of this Agreement by the other Party if the breach
remains uncured for more than thirty (30) days after notice thereof; or

(c) As provided in Section 7.4(b).

12.3 Certain Effects of Termination. Upon termination of this Agreement for any
reason,

(a) Each Party shall promptly return to the other Party (or destroy and provide
the other Party with a certificate of destruction) all Transferred Materials,
and

(b) Each Party shall promptly return to the other Party (or destroy and provide
the other Party with a certificate of destruction) all relevant records and
materials in its possession or control containing or comprising the other
Party’s Confidential Information and to which the Party does not retain rights
hereunder; provided, however, that each Party shall be entitled to retain copies
of the other Party’s Confidential Information to the extent necessary to comply
with applicable regulatory obligations and shall be entitled to retain one copy
of the other Party’s Confidential Information for archival purposes.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

(c) The licenses granted in Section 6.1 shall terminate.

12.4 Accrued Rights. Termination of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination. Termination shall not relieve a Party from
obligations that are expressly indicated to survive termination of this
Agreement.

12.5 Survival. In the event of the expiration or termination of this Agreement,
the provisions of Sections 6.2, 6.3, 7.5, 10.4, 12.3, 12.4 and 12.5 and Articles
1, 5, 8, 9, 11, 13 and 14 and such other provisions that by their terms should
reasonably be judged to survive expiration or termination, shall survive for the
period specified therein or, in the absence of such specification, indefinitely.
In addition, Section 7.4(a) shall survive if the Agreement is terminated
pursuant to Section 7.4(b).

ARTICLE 13

DISPUTE RESOLUTION

13.1 Negotiation. In the event of any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, or the rights
or obligations of the Parties hereunder, the Parties shall try to settle their
differences amicably between themselves. Either Party may initiate such informal
dispute resolution by sending written notice of the dispute to the other Party,
and within ten (10) days after such notice appropriate representatives of the
Parties shall meet for attempted resolution by good faith negotiations. If such
representatives are unable to resolve promptly such disputed matter, it shall be
referred to the Chief Executive Officer of Solazyme and to the President of
Bunge, for discussion and resolution. If such personnel are unable to resolve
such dispute within thirty (30) days of initiating such negotiations, unless
otherwise agreed by the Parties, such dispute shall proceed to mediation as
provided under Section 13.2.

13.2 Mediation.

(a) If a dispute arises out of or relates to this Agreement, or the breach
thereof, and if the dispute cannot be settled through negotiation, then the
Parties agree before resorting to resolution pursuant to any other means, to
first try in good faith to settle the dispute by non-binding mediation with a
neutral mediator; provided, however, that if such mediation has not occurred
within sixty (60) days after a written request for mediation by either Party,
then either Party may proceed to resolution pursuant to any other means.

(b) Each Party agrees not to use the period or pendency of the mediation to
disadvantage the other Party procedurally or otherwise. No statements made by
either side during the mediation may be used by the other or referred to during
any subsequent proceedings.

(c) Each Party has the right to pursue provisional relief from any court, such
as attachment, preliminary injunction, replevin, etc. to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the dispute, even
though mediation has not been commenced or completed.

 

18



--------------------------------------------------------------------------------

13.3 Language of Dispute Resolution. All proceedings under this Article 13
(including pursuant to any other means of dispute resolution) shall be conducted
in the English language and all documents exchanged between the Parties or
submitted in the context of a proceeding under this Article 13 (including
pursuant to any other means of dispute resolution) shall be in English or shall
be accompanied with a certified English translation of the original document.

ARTICLE 14

MISCELLANEOUS

14.1 Notice.

(a) All notices, requests, demands and other communications that are required or
may be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed delivered (i) on the date of delivery when delivered by hand on
a Business Day during normal business hours or, if delivered on a day that is
not a Business Day or after normal business hours, then on the next Business
Day, (ii) on the date of transmission when sent by facsimile transmission during
normal business hours on a Business Day with telephone confirmation of receipt
or, if transmitted on a day that is not a Business Day or after normal business
hours, then on the next Business Day, (iii) on the second Business Day after the
date of dispatch when sent by a reputable courier service that maintains records
of receipt or (iv) ten (10) Business Days after the date of dispatch when sent
by first class or airmail letter; provided, however, that, in any such case,
such communication is addressed as provided in the immediately following
paragraph (b).

(b) All notices, requests, demands and other communications that are required or
may be given pursuant to the terms of this Agreement shall be addressed as
follows:

if to Bunge, to:

Bunge Global Innovation, LLC

50 Main Street

White Plains, NY

Attn: *

Telephone: *

Facsimile: *

with a copy to:

Bunge North America, Inc.

11720 Borman Dr.

St. Louis, MO 63146

Attn: General Counsel

Telephone: *

Facsimile: *

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

or to such other addresses as Bunge may designate in a written notice to
Solazyme; and

if to Solazyme, to:

Solazyme, Inc.

225 Gateway Boulevard

South San Francisco, CA 94080

Attn: General Counsel

Telephone: *

Facsimile: *

or to such other address as Solazyme may designate in a written notice to Bunge.

14.2 Remedies for Breach. The rights and remedies herein expressly provided are
cumulative and not exclusive of any other rights or remedies that any Party
would otherwise have at law, in equity, by statute or otherwise.

14.3 Relationship of the Parties. Nothing in this Agreement is intended or shall
be deemed to constitute a partnership, agency or employer-employee relationship
between the Parties. Neither Party shall incur any debts or make any commitments
for the other Party.

14.4 Assignment. Except as expressly provided herein, neither this Agreement nor
any interest hereunder shall be assignable, nor any other obligation delegable,
by a Party without the prior written consent of the other Party; provided,
however, that a Party may assign or otherwise transfer this Agreement (a) to any
Affiliate or (b) to any successor in interest by way of merger, sale of equity,
or sale of all or substantially all of its assets provided that such successor
agrees in writing to be bound by the terms of this Agreement as if it were the
transferring Party. This Agreement shall be binding upon the successors and
permitted assigns of the Parties. Any assignment or other transfer not in
accordance with this Section 14.4 shall be void. Notwithstanding the foregoing,
in the event that a Party assigns or otherwise transfers this Agreement to its
successor in interest by way of merger, sale of equity, or sale of all or
substantially all of its assets, the intellectual property rights of such
successor in interest, and of any of its Affiliates as of immediately prior to
such assignment or other transfer, as existing immediately prior to the closing
of such transaction, shall be automatically excluded from the rights licensed to
the other Party under this Agreement.

14.5 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other reasonable acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

14.6 Force Majeure. Neither Party shall be liable to the other Party for failure
or delay in the performance of any of its obligations under this Agreement for
the time and to the extent such failure or delay is caused by acts of god,
earthquake, fire, flood, war, accident, explosion, breakdowns or labor trouble;
embargoes or other import or export restrictions; shortage of or inability to
obtain energy, equipment, transportation or feedstock; or good faith compliance
with any regulation, direction or request (whether valid or invalid) made by any
governmental authority or any other reason that is beyond the control of the
respective Party.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

The Party affected by force majeure shall provide the other Party with full
particulars thereof as soon as it becomes aware of the same (including its best
estimate of the likely extent and duration of the interference with its
activities) and shall use commercially reasonable efforts to overcome the
difficulties created thereby and to resume performance of its obligations as
soon as practicable.

14.7 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. All disputes
hereunder shall be resolved in a venue having appropriate jurisdiction in the
United States of America.

14.8 Tolling of Time Periods. In the event that a controversy or claim has been
raised and is in the process of dispute resolution in accordance with Article
13, any applicable time period governing the underlying controversy or claim
shall be tolled pending the outcome of the resolution process, after which the
time period shall again begin to run.

14.9 Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one that conforms as nearly as possible
with the original intent of the Parties.

14.10 Third Party Beneficiaries. Except for the rights of the indemnified
parties set forth in Section 11.1, all rights, benefits and remedies under this
Agreement are solely intended for the benefit of Solazyme and Bunge and their
permitted assigns, and no Third Party shall have any rights whatsoever to
(i) enforce any obligation contained in this Agreement; (ii) seek a benefit or
remedy for any breach of this Agreement; or (iii) take any other action relating
to this Agreement under any legal theory, including actions in contract, tort
(including negligence, gross negligence and strict liability), or as a defense,
setoff or counterclaim to any action or claim brought or made by the Parties.

14.11 Fees; Brokers. Each of Solazyme and Bunge shall bear its own legal fees
and expenses in connection with this Agreement and the transactions contemplated
herein. Each of Solazyme and Bunge represents and warrants to the other that it
has not engaged or been involved with any broker or finder in connection with
the Agreement or the transactions contemplated herein, and each of Solazyme and
Bunge agrees to indemnify and hold the other harmless from and against any
broker’s, finder’s or similar fees for which it is responsible.

14.12 Advice of Counsel. Solazyme and Bunge have each consulted counsel of their
choice regarding this Agreement, and each acknowledges and agrees that this
Agreement shall not be deemed to have been drafted by one Party or another and
shall be construed accordingly.

14.13 Entire Agreement; Amendments. This Agreement (including its Exhibits), the
Ancillary Agreements, the Joint Development Agreement, the Confidentiality
Agreement and the

 

21



--------------------------------------------------------------------------------

Warrant, taken together, collectively represent the entire understanding and
agreement between the Parties with respect to the subject matter of, and the
transactions contemplated by, such agreements. The provisions of this Agreement
shall be construed within the four corners of this Agreement; provided, however,
that reasonable efforts shall be made to interpret and give full force and
effect to the provisions of this Agreement in a manner that is not inconsistent
with the interpretation given to the relevant provisions of the foregoing
agreements and that gives full force and effect to all relevant provisions of
the foregoing agreements in their entirety. No modification or amendment of any
provision of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.

14.14 Waiver. The failure or delay of a Party to enforce or to exercise, at any
time for any period of time, any provisions hereof or any right or remedy
hereunder shall not be construed as a waiver of such provision or right or
remedy or of the right of such Party thereafter to enforce or exercise the same;
provided, however, that such right or remedy is not time-barred or otherwise
precluded by law or by a writing expressly waiving such right or remedy and
signed by that Party seeking to assert such right or remedy. The written waiver
by either Party of a breach of any term or provision of this Agreement by the
other Party shall not be construed as a waiver of any subsequent breach.

14.15 Translation. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.

14.16 Export, Import and Regulatory Laws. Notwithstanding anything to the
contrary contained herein, all obligations of Solazyme and Bunge and their
Affiliates are subject to prior compliance with U.S. export regulations,
Brazilian import regulations, and such other U.S. and Brazilian Applicable Laws.
Solazyme and Bunge, respectively, shall each use its reasonable efforts to
obtain such approvals for its own activities. Each Party shall cooperate with
the other Party and shall provide help to the other Party as reasonably
necessary to obtain any required approvals.

14.17 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signature pages received by facsimile transmission or PDF
shall be deemed the same as signature pages with original signatures.

<Signature page follows.>

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Joint Venture Framework
Agreement as of the day and year first above written.

 

BUNGE GLOBAL INNOVATION, LLC By:  

/s/ David B. Pearcy

  Name: David B. Pearcy   Title: President SOLAZYME, INC. By:  

/s/ Jonathan Wolfson

  Name: Jonathan Wolfson   Title: CEO

 

Exhibit A   –    Defined Terms Exhibit B   –    Key Terms of Joint Venture
Operating Agreement Exhibit C   –    Key Terms of License and Development
Agreement Exhibit D   –    Key Terms of Feedstock Supply Agreement Exhibit E   –
   Key Terms of Administrative Services Agreement Exhibit F   –    Key Terms of
Utility Supply Agreement Exhibit G   –    Key Terms of Working Capital Agreement
Exhibit H   –    Key Terms of Plant Operating Agreement Exhibit I   –   
Preliminary Activities Exhibit J   –    * Exhibit K   –    Press Release

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person.
As used in this definition, “Control” means the possession of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
but only during such time as such power exists.

“Ancillary Agreements” means the following agreements to be executed by the
Parties at Closing: (a) the joint venture operating agreement to be entered into
by and among an Affiliate of Bunge, an Affiliate of Solazyme and the Company,
which is expected to include the key terms and conditions summarized in Exhibit
B (the “Joint Venture Operating Agreement”); (b) the intellectual property
license and development agreement to be entered into by and among Solazyme,
Bunge and the Company, which is expected to include the key terms and conditions
summarized in Exhibit C (the “License and Development Agreement”); (c) the
agreement for the supply of Feedstock to the Plant to be entered into by and
between an Affiliate of Bunge and the Company, which is expected to include the
key terms and conditions summarized in Exhibit D (the “Feedstock Supply
Agreement”); (d) the administrative services agreement to be entered into by and
among Bunge and/or its Affiliate, Solazyme and/or its Affiliate, and the
Company, which is expected to include the key terms and conditions summarized in
Exhibit E (the “Administrative Services Agreement”); (e) the utility supply
agreement to be entered into by and between an Affiliate of Bunge and the
Company, which is expected to include the key terms and conditions summarized in
Exhibit F (the “Utility Supply Agreement”); (f) the financing agreement to be
entered into by and between an Affiliate of Bunge and the Company, which is
expected to include the key terms and conditions summarized in Exhibit G (the
“Working Capital Agreement”); and (g) the Plant operating agreement to be
entered into by and between an Affiliate of Bunge and the Company, which is
expected to include the key terms and conditions summarized in Exhibit H (the
“Plant Operating Agreement”). In addition, if the Parties decide that the Plant
should be built on land owned by an Affiliate of Bunge, the lease of such land
shall be provided for in a lease agreement that shall be considered an Ancillary
Agreement.

“Applicable Law” means any applicable constitution, treaty, statute, rule,
regulation, ordinance, order, directive, code, interpretation, judgment, decree,
injunction, writ, determination, award, permit, license, authorization,
directive, requirement or decision of or by government authorities.

“Bunge JDA Technology” means all Oil Processing Program Technology, Juice
Preparation Program Technology and other Program Technology owned solely by
Bunge or jointly by Bunge and Solazyme.

“Business Day” means any day other than a Saturday or Sunday on which federal or
state-chartered banks located in New York, New York are open for the conduct of
ordinary commercial banking business.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

“Closing Date” means the date upon which the Ancillary Agreements are executed
in accordance with Article 4, which shall be no later than (a) the second
Business Day following the first date that the conditions set forth in Article 4
are satisfied or waived (other than those to be specifically delivered at
Closing) or (b) such other date as the Parties collectively agree.

“Damages” means all assessments, losses, damages, penalties, fines, costs,
payments, expenses and judgments, including interest and penalties and
reasonable attorneys’ fees, disbursements and expenses.

“Feedstock” means fermentable sugar from sugar cane to be supplied by an
Affiliate of Bunge to the Plant in one or more form(s) and associated
concentration(s) as may be determined through the Preliminary Activities and
agreed in the Feedstock Supply Agreement.

“Field” means the production of triglyceride oils with * through Microbe-Based
Catalysis (i) for the *, uses and applications, excluding the Secondary Field
(the “Primary Field”) or (ii) for the production of * (the “Secondary Field”),
in either case for sale and use *.

“Front End Engineering Design” or “FEED” means the engineering required to
provide a * cost estimate for the Plant, which engineering and cost estimate is
expected to include site-specific piping and instrumentation diagrams, vessel
designs, rotating equipment specifications, preliminary lay-outs, material
take-offs, preparation of long lead equipment procurement documentation, and
support of initial construction and environmental permit applications.

“Material Adverse Effect” means an event, change, development, factor,
transaction or condition that, individually or in the aggregate, has had or
could reasonably be expected to have a material adverse effect on the business,
assets, liabilities, cash flows, operations, condition (financial or otherwise),
operating results or customer, supplier or financing relations of such Person.

“Person” means any human being, organization, general partnership, limited
partnership, corporation, limited liability company, joint venture, trust,
business trust, association, governmental entity or other legal entity.

“Plant” means the production facility for conversion of Feedstock into
triglyceride oil using the Enabling Technology (and other Technology owned by or
licensed to the Company), as such facility is further described in the Joint
Venture Operating Agreement.

“SBDC” means the Brazilian Antitrust Defense System (Sistema Brazileiro de
Defesa da Concorrência – SBDC), consisting of CADE, the Secretariat of Economic
Law (Secretaria de Direito Econômico – SDE) and the Secretariat of Economic
Developments (Secretaria de Acompanhamento Econômico – SEAE) and any successor
entity(ies) thereto.

“Solazyme JDA Technology” means all Microbe Program Technology, Juice
Preparation Program Technology and other Program Technology owned solely by
Solazyme or jointly by Bunge and Solazyme.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties and additions
thereto) that are imposed by the applicable federal government or other taxing
authority.

“*” means the * set forth in Exhibit J.

“Third Party” means any Person other than Solazyme and its Affiliates, Bunge and
its Affiliates, and their permitted successors and assigns.

“Work Plan” means the FEED Engineering Work Plan and/or the Preliminary
Activities Work Plan, as the context dictates.

Additional Definitions in this Agreement. Each of the following terms shall have
the meaning defined in the corresponding sections of this Agreement indicated
below:

 

Term

  

Section Reference

Agreement    Preamble Effective Date    Preamble Bunge    Preamble Solazyme   
Preamble Joint Development Agreement    Recitals Company    Recitals Party   
1.2     Dollars    1.2     Warrant    1.4     Business    Exhibit L, 2.1(a)
Enabling Technology    Exhibit L, 2.2(a) Steering Committee    2.1     Project
Management Team    2.5     Construction Costs    Exhibit L, 5.5 Preliminary
Activities    3.2(a) FEED Engineering Activities    3.2(b) Preliminary Work Plan
   3.2(b) FEED Engineering Work Plan    3.2(b) SBDC Approval    3.4     Closing
   4.1     Initial Contributions    4.2     Transferring Party    5.1(a)
Recipient    5.1(a) Transferred Materials    5.1(a) Results    5.1(c) FEED
Engineering IP    6.2     Preliminary Activities Work Product    6.2     Bunge
Brazil    7.4(b) Confidentiality Agreement    8.1     Confidential Information
   8.1     Indemnified Party    11.1      Term    12.1      Joint Venture
Operating Agreement    Definition of “Ancillary Agreement” License and
Development Agreement    Definition of “Ancillary Agreement” Feedstock Supply
Agreement    Definition of “Ancillary Agreement” Administrative Services
Agreement    Definition of “Ancillary Agreement” Plant Operating Agreement   
Definition of “Ancillary Agreement” Working Capital Agreement    Definition of
“Ancillary Agreement” Utility Supply Agreement    Definition of “Ancillary
Agreement” Primary Field    Definition of “Field” Secondary Field    Definition
of “Field”

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

Additional Definitions in the Joint Development Agreement. Capitalized terms
used in this Agreement but not defined anywhere herein (including the Exhibits)
shall have the meaning ascribed to them in the Joint Development Agreement. Such
terms include the following:

 

Term

Intellectual Property

Juice Preparation Program Technology

Microbe Program Technology

Oil Processing Program Technology

Program Technology

Technology

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

EXHIBIT B

KEY TERMS OF JOINT VENTURE OPERATING AGREEMENT

 

Parties:

Solazyme affiliate (“Solazyme”), Bunge affiliate (“Bunge”) and the Company.

 

Term:

*

 

Capital Commitments:

2012

 

  Bunge - * plus (* minus Bunge’s share of the cost of the Preliminary
Activities)

 

  Solazyme - * plus (* minus Solazyme’s share of the cost of the Preliminary
Activities)

 

  2013+

 

  Bunge - *†

 

  Solazyme - *†

 

  † Based on fulfilling the balance of * capital expenses.

 

Financing:

The Company shall *. To the extent the Company accepts such financing, each
party shall have the right but not the obligation to opt to use some or all of
such financing to offset its 2013+ capital obligations; provided, however, that
if a party uses such financing to offset all or any of its capital obligations,
that party shall be solely responsible to repay the principal and interest to
the extent such principal and interest corresponded to the financing of that
party’s capital obligation. In the event such financing is received and
accepted, Solazyme shall have the first right to use but not the obligation to
use such financing to offset some or all of its 2013+ capital obligations, and
thereafter Bunge shall have the right, but not the obligation, to use such
financing to offset some or all of its 2013+ capital obligations.

 

Schedule of Capital Calls:

Provided in business plan and budget attached to the Joint Venture Operating
Agreement, expected to be in accordance with the general schedule provided
above.

 

Failure to Fund Capital Call:

Other party may fund defaulted capital call and thereby dilute non-funding
party. Other remedies and alternatives as agreed in the Joint Venture Operating
Agreement.

 

Initial Ownership:

Solazyme – 50.1%

 

  Bunge – 49.9%

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

Board Representation:

*, subject to adjustment if the parties ownership in the Company changes.

 

Board Approval:

Unanimous approval of Board required for usual and customary protective
provisions (related party transactions, unscheduled capital calls, significant
unbudgeted capital expenditures etc.).

 

Plant:

Capacity - 300,000 MT of fermentable sugar from sugar cane.

 

  Plant Operations – Provided by Company personnel.

 

Cash Distributions:

Free cash flow available for distributions are split in accordance with
ownership for distributions up to *. Until the *, to the extent that the free
cash flow available for distributions is greater than *, the excess above * is
split *† and shall be distributed to the parties. Thereafter free cash flow
available for distributions shall return to being split in accordance with
ownership.

 

  † mechanism for alteration in split due to changes in ownership percentage of
the parties after the Closing to be mutually agreed and provided in Joint
Venture Operating Agreement.

 

Business Plan and Budget:

An initial business plan and budget is to be attached to the Joint Venture
Operating Agreement at the time of the Closing. Such business plan and budget
shall include a capital call and expenditure schedule through the end of 2013
that shall be subject to change only as mutually agreed by the parties.

 

Financial Reporting:

The Company shall provide financial reporting to each of Bunge and Solazyme
sufficient to allow each to meet required financial reporting requirements.

 

Financial Consolidation:

Bunge, Solazyme and the Company shall provide reasonable accommodations to
enable Solazyme to be able to consolidate the operations of the Company in the
Solazyme financial statements to the extent allowable under U.S. generally
accepted accounting principles.

 

Operational Losses:

If the Company posts operating losses in *, the Company (or Bunge) may provide a
notice to Solazyme and request that Solazyme *. Upon receipt of such notice, the
parties and the Company shall work in good faith to *. If the parties and the
Company are unable to agree upon a satisfactory arrangement within * of the date
of notice, each party shall have the right to terminate the Joint Venture
Operating Agreement, in which case:

 

  If Solazyme wishes to continue to operate the Plant on its own (or with Third
Parties) then:

 

  •  

Solazyme shall buy all of Bunge’s interests in the Company for fair market value
(as determined by an independent appraiser);

 

  •  

The Feedstock Supply Agreement shall remain in full force and effect until
termination in accordance with its terms, subject to any changes provided for
therein as a result of Bunge’s sale of its equity in the Company;

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

  •  

Bunge’s and its Affiliates’ provision of services under the Administrative
Services Agreement shall terminate to the extent such services or agreement have
not been previously terminated;

 

  •  

The Utility Supply Agreement shall remain in full force and effect until
termination in accordance with its terms, subject to any changes provided for
therein as a result of Bunge’s sale of its equity in the Company;

 

  •  

The Plant Operating Agreement, if not already then terminated, shall continue in
full force and effect for up to * if requested by Solazyme unless terminated
sooner in accordance with its terms;

 

  •  

The Working Capital Agreement shall terminate but any outstanding loans relating
to working capital shall survive in accordance with their terms;

 

  •  

All of Bunge’s and its Affiliates’ services then being provided pursuant to the
License and Development Agreement shall terminate, but otherwise such agreement
shall remain in effect;

 

  •  

The Joint Venture Operating Agreement shall terminate; and

 

  •  

Solazyme will only operate the Plant thereafter in fields other than *, uses and
applications and will only sell products made therefrom other than for *.

 

  If Bunge wishes to continue to operate the Plant then:

 

  •  

Bunge shall buy all of Solazyme’s interests in the Company for fair market value
(as determined by an independent appraiser);

 

  •  

Solazyme’s and its Affiliates’ provision of services under the Administrative
Services Agreement shall terminate to the extent such services or agreement have
not been previously terminated;

 

  •  

All of Solazyme’s and its Affiliates’ services then being provided pursuant to
the License and Development Agreement shall terminate, but otherwise such
agreement shall remain in effect; provided, however, that if Bunge or its
Affiliate *, the License and Development Agreement shall terminate, and Bunge
shall inform Solazyme and allow Solazyme to remove, at its sole cost, certain
designated equipment from the Plant listed on an attached schedule upon payment
to the Company of * of the price paid for the equipment;

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

  •  

The Joint Venture Operating Agreement shall terminate; and

 

  •  

All other Ancillary Agreements between Bunge or its Affiliate, on the one hand,
and the Company, on the other, shall remain in effect, terminate or be modified,
as may be mutually agreed by the parties thereto.

 

  If both Solazyme and Bunge wish to continue to operate the Plant then the
Joint Venture Operating Agreement shall not terminate and the parties and the
Company shall continue to operate the Company in accordance with the Joint
Venture Operating Agreement and the Ancillary Agreements.

 

  If neither Solazyme nor Bunge wish to continue to operate the Plant then the
Joint Venture Operating Agreement shall terminate and the Company shall be
dissolved.

 

Construction Delay:

The parties intend to have the Plant operational by *. If mechanical completion
of the Plant is not completed by *, in the absence of any intervening force
majeure event, or if a force majeure event causes the construction of the Plant
to stop for at least six (6) months, either Party shall have the right to
terminate the Joint Venture Operating Agreement, and, in this case, as its sole
remedy for such delay:

 

  •  

if Solazyme wishes to continue to build the Plant on its own (or with Third
Parties) and the FEED engineering was completed by *, then the “Operational
Losses” buy-out provisions shall apply.

 

  •  

if Solazyme does not wish to complete the build of the Plant or the FEED
engineering was not completed by *, the Joint Venture Operating Agreement and
each of the Ancillary Agreements shall terminate in accordance with their terms.

 

Additional Plants:

Subject to the confirmation of the existence of further market potential in the
Field and the availability of supply of fermentable sugars, the parties
contemplate approving construction of one or more additional Plant(s), funded in
their entirety by the Company or by such other funding mechanism as mutually
agreed amongst Solazyme, Bunge and the Company, with annual rated capacity to be
determined based upon market potential, availability of supply of fermentable
sugars and other relevant commercial factors. Bunge will consider the supply of
additional Feedstock of up to 900,000 MT/yr of fermentable sugar from sugar cane
if the business case supports such expansion, and the Company builds, an
additional Plant or Plants adjacent to one or more Bunge mills, upon terms and
conditions as may be mutually agreed.

 

Right to Expand Capacity:

If the market size of the Primary Field expands by at least * after the Closing
(excluding any expansion of production by the Company) and the Company is
operating at a profit, then a party may provide the Company with an “Expansion
Notice” that requests a new Plant to be build, or an existing Plant to be
expanded, with a capacity of at least *, and references

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit B – Page 4



--------------------------------------------------------------------------------

 

an agreed source for the market expansion; provided, however, that a party may
not provide an Expansion Notice until *. This right to provide an Expansion
Notice shall apply * for the period between the Effective Date and *. Thereafter
this right shall apply to each incremental increase of capacity in the Primary
Field; provided, however, that the size of the new Plant to be built (or Plant
expanded) has a nominal rated capacity of at least * and the incremental
increase in the size of the Primary Field is at least * times the size of the
nominal rated capacity of the proposed new Plant (or proposed expanded
capacity).

 

  Upon receiving an Expansion Notice that accurately references the agreed
source as confirming that the market size of the Primary Field has expanded as
provided above, the Company will determine within * after receiving the
Expansion Notice (the “Election Period”) whether to attempt to expand its
production capacity a commercially reasonable amount, taking into account actual
and anticipated customer demands, profitability, and other relevant commercial
factors.

 

  If the Company notifies the parties within the Election Period that it will
attempt to expand such capacity, then the Company will make one or more of the
following determinations;

 

  •  

The Company will fund the expansion in whole or in part from its own retained
capital.

 

  •  

The Company will seek third-party debt financing to fund all or part of the
expansion.

 

  •  

The Company may seek capital contributions from the parties to fund that portion
of the costs of the expansion not covered by its own retained capital and/or
third-party financing.

 

  •  

If a party refuses to make a capital contribution to cover a capital call made
pursuant to the immediately preceding subsection, then the other party may fund
such capital contribution and thereby dilute the non-participating party
accordingly; provided, however, that Solazyme’s equity interests in the Company
shall not be diluted hereunder without its prior consent.

 

  If the Company (i) does not notify the parties within the Election Period that
it has elected to attempt to expand such capacity even though the Company is
profitable and it is commercially reasonable for the Company to attempt to
expand its capacity or (ii) does notify the parties within the Election Period
that it has elected to attempt to expand such capacity but fails to Commence
Construction of the expansion within one hundred eighty (180) days of such
election to expand capacity, then Solazyme may cause the Company to undertake
the expansion at the sole expense of Solazyme and Solazyme’s funding will dilute
Bunge’s ownership in the Company accordingly.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit B – Page 5



--------------------------------------------------------------------------------

  For the avoidance of doubt an Expansion Notice delivered by Bunge shall not be
able to trigger a reduction in the ownership interest of Solazyme in the
Company.

 

  For the purposes of this section, “Commence Construction” shall mean the
earlier to occur of (i) execution of an EPC contract covering the expansion and
(ii) execution of a contract for the purchase of a production fermentation
vessel for the expansion.

Solazyme Use of Background

Technology:

Solazyme shall not, and shall cause its Affiliates not to, use Background
Technology, Solazyme Technical Services Technology or Solazyme Platform
Technology for the production of triglyceride oils with * for use or sale in the
Primary Field. Solazyme shall not, and shall cause its Affiliates not to, use
its Background Technology, Solazyme Technical Services Technology or Solazyme
Platform Technology for the production of triglyceride oils * for use or sale in
the Secondary Field unless transfers of such oils are to entities that are in
the business of processing oils into *; provided further that if Solazyme
becomes aware that such entities are using or selling such oils * other than for
*, Solazyme shall discontinue sales to such entity until it receives a
contractual commitment from such entity that it will only use or sell such oils
* and Solazyme shall undertake to enforce that commitment.

 

Grant of Additional Licenses:

Solazyme shall not, and shall cause its Affiliates not to, grant any license to
the Background Technology, Solazyme Technical Services Technology or Solazyme
Platform Technology for the production of triglyceride oils with * for use or
sale in the Primary Field. Solazyme shall not, and shall cause its Affiliates
not to, grant any license to Background Technology, Solazyme Technical Services
Technology or Solazyme Platform Technology for the production of triglyceride
oils * for use or sale in the Secondary Field unless such license is limited to
* Secondary Field. Solazyme shall undertake to enforce the field limitation in
such license.

 

Non-Competition:

Each of Solazyme and Bunge shall agree that it shall not, and it shall cause its
Affiliates not to, produce for sale or use * or sell or offer for sale *,
directly or indirectly, other than through the Company, any triglyceride oils *
for any * market, use or application, other than in the Secondary Field.

 

Transfer Prohibition/Rights:

Each party shall be prohibited from transferring interests in the Company to
Third Parties until on or after * of the date upon which the Plant reaches *
capacity (defined as average production at * or greater of name plate capacity
over a 30 day period). Thereafter, either party (the “Transferring Party”) may
transfer such interests only after providing the other party (the “Remaining
Party”) with 90 days to make an offer to buy such interests for cash. If the
Remaining Party makes such an offer, the Transferring Party may only transfer
the interests to a Third Party for consideration *. If the Transferring Party
has not transferred the interests within * of the offer from the Remaining Party
this right of first offer procedure shall again be followed.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit B – Page 6



--------------------------------------------------------------------------------

Dissolution:

Impact:

 

  Licenses to the Company terminate.

 

  The Company will assign to Solazyme all Microbe Technology owned by the
Company, and Solazyme will grant to Bunge a fully paid-up, worldwide, license
with the right to sublicense, thereunder to the extent such Technology: (i) is
useful in the separation, recovery, purification and/or extracting of oils from
seeds and the processing of such oils; or (ii) relates to the fermentation of a
Microbe in connection with the production of ethanol; provided, however, that
such license does not include any Microbes provided by Solazyme or Microbes
derived therefrom.

 

  The Company will assign to Bunge all Oil Processing Technology owned by the
Company, and Bunge will grant to Solazyme a fully paid-up, worldwide, license
with the right to sublicense such Oil Processing Technology to Solazyme to the
extent that such Technology is useful to make, use and sell triglyceride oils
produced from Microbe-Based Catalysis (i) *, for use in combination with
Microbe-Based Catalysis proprietary to Solazyme but outside the Field and (ii)
*, for use in combination with Microbe-Based Catalysis proprietary to Solazyme
in all fields.

 

  The Company will assign to each of Bunge and Solazyme an undivided one-half
joint ownership interest in all other Technology owned by the Company, which
interest each of Bunge and Solazyme may exploit independently of, and without
accounting to, the other joint owner.

 

  Distribution Cascade

 

  First to pay Company debts and liabilities. Next to set up reasonable reserves
for contingent liabilities of the Company. Then in accordance with Company
ownership interests.

 

Other Provisions:

Such other reasonable and customary provisions as agreed among the parties and
the Company.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit B – Page 7



--------------------------------------------------------------------------------

EXHIBIT C

KEY TERMS OF LICENSE AND DEVELOPMENT AGREEMENT

 

Parties:

Solazyme, Bunge and the Company.

 

Term:

Until dissolution of the Company.

 

Project-Based R&D

Provision of project based research and development services, to the extent
requested by the Company of Bunge, Solazyme, or their respective Affiliate(s),
and as long as the party has research and development personnel capacity to
render such services. Any such work will be performed in accordance with a
project plan and at the fully-loaded cost of the provider. All Technology
resulting from such work or services (“Company Project Technology”) will be
owned by the Company.

 

Solazyme Platform R&D

Solazyme will continue to conduct research and development activities
potentially applicable to the Field, the Plant and its operations, including
strain development, molecular biology and process development, in accordance
with Solazyme’s research and development plans as determined by Solazyme from
time to time. All Technology resulting from such activities and owned or
controlled by Solazyme while Bunge is paying the Technology Maintenance Fee to
Solazyme is “Solazyme Platform Technology.” Solazyme will report to the Company,
not less than twice per year, on the progress of activities that it reasonably
believes could be adopted for the benefit of the operations of the Company. At
such meetings, and otherwise, the Company, Bunge and/or its Affiliate may
suggest areas of research exploration in the areas of the production of
triglyceride oils through Microbe-Based Catalysis that might benefit the
Company, and Solazyme will reasonably consider such suggestions in planning and
carrying out its research and development programs.

 

Solazyme Technical Services

Solazyme and/or its Affiliates will provide technical services to assist the
Company and/or Bunge or its Affiliates in the operation of the Plant. All
Technology resulting from such technical services (“Solazyme Technical Services
Technology”) would be owned by Solazyme. Such technical services will include:

 

  •  

Direct access to a qualified Solazyme technical service representative who shall
act as a single point of contact for the Company, Bunge and/or the Company. For
the first two (2) years after the Plant is operational, and a third (3rd) year
if requested by the Company, such representative’s primary work location would
be on-site at the Plant. Thereafter, such representative could be remotely
located. It is currently contemplated that the person serving as such
representative will change from time-to-time as the character of the support
(engineering, process development, commissioning, operating) changes.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

  •  

Technical services from Solazyme including Plant and Microbe performance
monitoring and assessment, product analysis, data review, operating procedure
consultation, process engineering support for ongoing operations.

 

  •  

If the Company desires to implement any Solazyme Platform Technology, Solazyme
will provide appropriate personnel with expertise in technology transfer and
scale-up of the subject Technology for such time as reasonably necessary to
facilitate the transfer and implementation of such Solazyme Platform Technology.

 

  •  

Maintaining stocks of microbes that are used in the Plant and providing samples
of such to the Company as needed.

 

R&D Payments

Project based R&D resulting in Company Project Technology will be performed by
Solazyme or Bunge (or their respective Affiliate) at fully-loaded cost.

 

  All technical services provided by Solazyme resulting in Solazyme Technical
Services Technology will be performed by Solazyme (or its Affiliate) at
fully-loaded cost or, if mutually agreed by Bunge and Solazyme, according to
another fee arrangement. Beginning with the commencement of construction and
thereafter for * unless otherwise mutually agreed, the Company will pay a
non-refundable retainer of * per year (approximately * FTEs), payable in 4 equal
installments quarterly (prorated by business days for any partial calendar
quarter) in advance on the first day of each calendar quarter, as a prepayment
of such technical services from which the cost of technical services actually
incurred shall be deducted; provided, however, that any excess retainer payments
(versus technical service fees actually incurred) at the end of each calendar
year shall not be refundable. The purpose of this retainer is to allow Solazyme
to maintain sufficient personnel on staff to meet the technical service
requirements of the Company. The actual price for technical services in excess
of the retainer (reconciled annually) shall be calculated at fully-loaded cost.

 

  Payment by the Company for the R&D performed by Solazyme and its Affiliates
resulting in Solazyme Platform Technology (the “Technology Maintenance Fee”)
shall be equal to *; provided, however, that if Solazyme incurs less than * in
research and development expenses in such year, then the Technology Maintenance
Fee payable by the Company for such year shall be equal to the greater of (i) *
of the actual Solazyme research and development expenses for that year and (ii)
*/year. Notwithstanding the foregoing, if Solazyme does not conduct a reasonable
level of research and development in the area of the production of triglyceride
oils through Microbe-Based Catalysis that, if successful, likely would provide
substantial benefit to the Company, then the Company shall have an option to
discontinue all further payments of the Technology Maintenance Fee.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

Bunge License to the Company:

Bunge will grant to the Company a royalty-free license in the Field * under the
Bunge JDA Technology and any Technology that Bunge personnel incorporate into
the Plant or its operation (collectively, the “Bunge Plant Technology”) and, as
may be mutually agreed, other Technology of Bunge.

 

Solazyme Licenses to the Company:

Solazyme will grant to the Company a royalty-free license in the Field * under:

 

  a) all Background Technology conceived or created as of the Closing Date,
including Solazyme JDA Technology;

 

  b) Solazyme Platform Technology to the extent implemented in the Plant by or
for the Company; and

 

  c) all Solazyme Technical Services Technology.

 

Exclusivity

The licenses granted by Bunge and Solazyme are non-exclusive to the Company for
the Primary Field * and non-exclusive for the Secondary Field *.

 

Company Ownership of Technology:

Subject to the licenses described below, the Company will own all Technology
developed by or on behalf of the Company to the extent not specified to the
contrary in any of the Ancillary Agreements (“Company Technology”). Company
Technology will include: (a) Company Project Technology, (b) Plant Operating
Improvements (as defined in the Plant Operating Agreement), (c) Technology
created or conceived by employees of the Company, and (d) Technology created or
conceived by contractors of the Company (other than Bunge, Solazyme and their
respective Affiliates as may be specified in the Ancillary Agreements to the
contrary), including any Technology conceived or created by Bunge, Solazyme or
their respective Affiliates while performing their duties on behalf of the
Company under the Administrative Services Agreement.

 

Grantback Licenses:

The Company will grant a non-exclusive, worldwide, sublicensable, royalty-free
license to each party, to all of the Technology owned by the Company, for use
outside of the Field; provided, however, that:

 

  •  

Bunge will receive an exclusive, sublicensable, royalty-free license from the
Company with respect to Oil Processing Technology that is owned by the Company;
provided, however, that Bunge will sublicense such Oil Processing Technology to
Solazyme to the extent that such Technology is useful to make, use and sell
triglyceride oils produced from Microbe-Based Catalysis (i) *, for use in
combination with Microbe-Based Catalysis proprietary to Solazyme but outside the
Field and (ii) *, for use in combination with Microbe-Based Catalysis
proprietary to Solazyme in all fields; and

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

  Solazyme will receive an exclusive, sublicensable, worldwide, royalty-free
license from the Company with respect to Microbe Technology owned by the
Company; provided, however, that Solazyme will sublicense such Microbe
Technology to Bunge to the extent such Technology:

 

  •  

is useful in the separation, recovery, purification and/or extracting of oils
from seeds and the processing of such oils; or

 

  •  

relates to the fermentation of a Microbe in connection with the production of
ethanol; provided, however, that such license does not include any Microbes
provided by Solazyme or Microbes derived therefrom.

 

Governing Law:

New York

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

EXHIBIT D

KEY TERMS OF FEEDSTOCK SUPPLY AGREEMENT

 

Parties:

Bunge affiliate (“Supplier”) and the Company.

 

Term:

Until dissolution of the Company.

Quantity and Sources of

Feedstock Supply:

Ramping up to a target equal to the nominal rated capacity of the Plant,
currently contemplated to be 300,000 MT/yr of fermentable sugar from sugar cane,
in accordance with a commissioning plan to be prepared by the Parties as a
Preliminary Activity. Such commissioning plan shall also specify the source of
the fermentable sugar, which is anticipated to be a combination of the four
sources described below during the commissioning and ramp-up phases of the
Plant. The Parties goal is to have the Plant use sugar obtained entirely from
Source 1, and the Parties will use reasonable commercial efforts to have the
Plant use 90% of Source 1 by the crop year starting April 2016, unless otherwise
agreed in the commissioning plan.

 

  Feedstock will be supplied through a combination of four (4) sources, the
source to be delivered determined as described above:

 

  1) * (“Source 1”);

 

  2) * (“Source 2”);

 

  3) * (* “Source 3”); and

 

  4) * (“Source 4”).

 

Additional Feedstock:

Supplier will consider the supply of additional Feedstock of up to 900,000 MT/yr
fermentable sugar from sugar cane if business case supports, and the Company
builds a second or subsequent Plant adjacent to a Bunge mill, upon terms and
conditions as may be mutually agreed.

Specifications for Sources 1, 2

and 3 of Feedstock

The form and composition (including sugar concentration and other components)
and other criteria for Source 1, Source 2 and Source 3 upon receipt at the Plant
(each set of criteria, “Specifications”) will be as specified in the Feedstock
Supply Agreement and determined as a result of the Preliminary Activities.

 

Transfer Price For Source 1:

For so long as Bunge and its Affiliates own, collectively, at least * of the
outstanding and issued securities of the Company, the transfer price for Source
1 will be calculated as follows:

 

  *

 

  Where:

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

  *

 

  *

 

  Prior to entry into the Feedstock Supply Agreement, the Parties may agree on a
transfer price calculation that approximates the above calculation but is less
complex to administer.

 

  Upon and after such time as Bunge and its Affiliates cease to own,
collectively, at least * of the outstanding and issued securities of the
Company, the transfer price for Source 1 will be calculated as follows:

 

  *

 

  Where:

 

  *

 

  *

 

Transfer Price for Source 2:

For so long as Bunge and its Affiliates own, collectively, at least * of the
outstanding and issued securities of the Company, the transfer price for Source
2 will be calculated as follows:

 

  *

 

  Where:

 

  *

 

  *

 

  Prior to entry into the Feedstock Supply Agreement, the Parties may agree on a
transfer price calculation that approximates the above calculation but is less
complex to administer.

 

  Upon and after such time as Bunge and its Affiliates cease to own,
collectively, at least * of the outstanding and issued securities of the
Company, the transfer price for Source 2 will be calculated as follows:

 

  *

 

  Where:

 

  *

 

  *

 

Transfer Price For Source 3:

The transfer price for Source 3 will be calculated as follows:

 

  *

 

  Where:

 

  *

 

  *

 

Transfer Price for Source 4:

The transfer price for Source 4 will be calculated as follows:

 

  *

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

*:

*

 

Spread to Costs:

Notwithstanding the foregoing references to *, if * significantly diverges from
the costs to the Bunge affiliate to provide *, the Parties shall renegotiate in
good faith, the transfer prices to be used vis-à-vis supply of *.

Allocation of Sugar Cane Supply

Sources:

*

 

Forecasting:

TBD.

Firm Orders and Minimum

Quantities:

TBD.

 

Delivery:

Via pipeline or other method as mutually agreed.

 

Invoicing and Payment:

TBD.

 

Warranty; Disclaimer:

Supplier will warrant that Sources 1, 2 and 3 will each meet its respective
Specifications at the time of delivery. Supplier will disclaim all other
warranties whatsoever.

 

Force Majeure:

The failure of sugar cane crops or crop yield, whether grown by farmers employed
or contracted by Bunge or its Affiliates or by others, will be deemed a force
majeure condition excusing the Supplier’s obligations under the Feedstock Supply
Agreement to the extent of such failure, in addition to other force majeure
conditions more commonly specified. In such circumstances Supplier would
allocate available sugar cane as set forth above so that each user of the sugar
from the mill is impacted in proportion to their use.

 

Governing Law:

Brazil.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

EXHIBIT E

KEY TERMS OF ADMINISTRATIVE SERVICES AGREEMENT

 

Parties:

Bunge affiliate, Solazyme affiliate and the Company.

 

Term:

3 years, unless extended further or terminated sooner (in its entirety or with
respect to any specific services) by mutual agreement.

 

Purpose:

Bunge affiliate and/or Solazyme affiliate will provide the following services,
as long as and to the extent requested by the Company, and as long as Bunge
and/or Solazyme is able to render such services:

 

  •  

Serving as officers or in other management positions of the Company.

 

  •  

Administrative activities (supervision, information technology, legal, logistics
and human resources).

 

  •  

Accounting (including accounts payable and receivable).

 

  •  

Risk management advice and insurance purchasing.

 

Price:

Fully-loaded cost.

 

Payment Terms:

TBD.

 

Governing Law:

Brazil.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

EXHIBIT F

KEY TERMS OF UTILITY SUPPLY AGREEMENT

 

Parties:

Bunge affiliate and the Company

 

Term:

Until dissolution of the Company or the Plant otherwise ceases to exist.

 

Purpose:

Supply of the following utilities:

 

  •  

Treated water;

 

  •  

Steam;

 

  •  

Electricity: and

 

  •  

Wastewater treatment.

 

Price:

For so long as Bunge and its Affiliates own, collectively, at least * of the
outstanding and issued securities of the Company, the price for supply of the
utilities will be calculated as follows:

 

  1) For utilities other than electricity: *.

 

  2) For electricity: For electricity generated by Bunge affiliate, the price
will be *.

 

  Upon and after such time as Bunge and its Affiliates cease to own,
collectively, at least * of the outstanding and issued securities of the
Company, the prices for the supply of utilities will be calculated as follows:

 

  1) For utilities other than electricity: *.

 

  2) For electricity: For electricity generated by Bunge affiliate, the price
will be *.

 

Governing Law:

Brazil.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

EXHIBIT G

KEY TERMS OF WORKING CAPITAL AGREEMENT

 

Parties:

Bunge affiliate (“Bunge”) and the Company.

 

Term of Facility:

From the Closing until *. Upon expiration, Bunge will negotiate in good faith an
extension of the Term of the Facility with the Company.

 

Purpose:

Fund working capital.

 

Termination:

No further loans once Bunge and its Affiliates collectively cease to own at
least * of the Plant.

 

Working Capital:

Type: Revolving credit facility consisting of loans (“Loans”). The principal of
each Loan may be re-borrowed for the Term of the Facility.

 

  Currency: [US Dollars]1 or Brazilian Reais.

 

  Maximum Aggregate Amount: *.

 

  Interest Rate: The parties will mutually determine the interest rate
applicable to all Loans for the Term of the Facility in the final Facility
documentation. As an indication, the parties contemplate such interest rate to
be approximately:

 

  •  

[For US Dollar Loans = *]1

 

  •  

For Brazilian Reais Loans = *

 

  Maturity of Each Loan: As mutually selected between the parties but not to
exceed 6 months.

 

  Security: Cash, raw materials, inventory, finished goods and account
receivables.

 

Governing Law:

Brazil.

 

1 

Assuming the parties can structure USD Loans in a tax-efficient manner.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

EXHIBIT H

KEY TERMS OF PLANT OPERATING AGREEMENT

 

Parties:

Bunge affiliate and the Company.

 

Term:

*

 

Purpose:

Bunge affiliate will provide the following services, as long as and to the
extent requested by the Company, and as long as Bunge has personnel and/or
facilities reasonably available to provide such services:

 

  •  

Operation of the Plant;

 

  •  

Maintenance of the Plant; and

 

  •  

Quality control at the Plant.

 

Scope of Services:

Any services hereunder will be performed in accordance with a specific scope of
work.

 

Plant Operating Improvements:

Technology conceived or created in the provision of such services by Bunge
personnel (“Plant Operating Improvements”) will be owned by the Company, subject
to the terms and conditions set forth in the License and Development Agreement.

 

Seasonal Services:

Services will be provided at a much lower level during such times as the Plant
has no supply of Feedstock, such as after each sugar cane growing season.

 

Price:

*

 

Governing Law:

Brazil.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

EXHIBIT I

PRELIMINARY ACTIVITIES

 

1. Perform joint cost accounting exercise to determine the value or method of
calculating the * in the Feedstock Supply Agreement – Target Completion *.

 

2. Develop organizational and tax structure for the Company, including any
holding company arrangements and the forms and jurisdictions of the entities
involved outside of Brazil, if any – Target Completion *.

 

3. Determine quantity of and Specifications for Source 1, 2, 3 and 4 expected to
be supplied to the Plant under the Feedstock Supply Agreement, including as such
quantities may change with time – Target Completion *.

 

4. Designation of officer and manager positions of the Company and each such
position’s associated duties, determination of whether such positions will be
filled by employees of the Company or by Bunge, Solazyme or their respective
Affliates pursuant to the Administrative Services Agreement, and identity and
timing of the individuals to fill each such position – Target Completion *.

 

5. Develop a marketing plan and expected pricing formula, including a hedging
study for the Company products – Target *.

 

6. Develop and cost an operating plan for the Company for at least its first
three (3) years of operation after Closing (including capital call schedule) –
Target Completion *.

 

7. Selection of the site(s) for the Company headquarters – Target Completion *.

 

8. Selection of the land upon which the Plant is to be located – Target
Completion *.

 

9. Complete negotiation and documentation of all Exhibits to Joint Venture
Framework Agreement, including all attachments called for by any such Exhibit –
Target *.

 

10. Designating equipment that may be removed by Solazyme pursuant to
“Operational Losses” section of Joint Venture Operating Agreement.

 

11. Coordinate the conduct of the FEED engineering – Target Completion *.

 

12. Complete and submit permits necessary to begin the construction of the
Plant.

 

13. Complete the documentation to place orders for the long lead-time equipment
for the construction of the Plant.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit I – Page 1



--------------------------------------------------------------------------------

EXHIBIT J

*

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit J – Page 1



--------------------------------------------------------------------------------

EXHIBIT K

PRESS RELEASE

[to be attached as soon as practicable after execution]

 

Exhibit K – Page 1